Case: 3:20-cv-00224-NBB-RP Doc #: 68-6 Filed: 02/02/21 1 of 2 PagelD #: 1290

OXFORD POLICE DEPARTMENT

Chief of Police
Joseph B. East

SPECIAL EVENT, PARADE, OR PUBLIC ASSEMBLY PERMIT

In accordance with City of Oxford Municipal Code, 2008-12, The City of Oxford Police
Department does hereby grant the petitioner, permission to hold speaking event on the
following date(s), time(s), and location:

102-640. ~ Trees,

A nonrefundable fee of $25.00 to cover administrative costs of processing the permit shall be paid to
the City of Oxford by the applicant when the application is filed.

Name of Applicant: \f\5 {+ OxFovel\

Address; Ol Jackson Ave, Gast
Oxthd, MF Z0u69

elephone: (p92 - 22 - LAL

Name of Organization: SAME Up Mloove-

Address: SOML

Telephone: GW

Organization Director: Vy Ww tums
Yelephone: (gly2-L41 WUaek

On Site Contact Person:
Name: Klyvuy Fevvis Wayne Andrews
Felephone: (92 - 4O\- w2tel} 401-2471 — a4 |

Requested Date(s): SaAtwvilay hung .@& ,H70
Requested Time(s): Opn - 130 pw)
Requested Location(s): Oty tAlA PATA

Type of Event: yt G int Pwijection of OVWIVIe- ACL y oul ed
by Atoughe munsiAavn

  
Case: 3:20-cv-00224-NBB-RP Doc #: 68-6 Filed: 02/02/21 2 of 2 PagelD #: 1291

Designation of any Public Facilities and/or Equipment to be utilized: [ Vase) ut PAA aly

Syl. ‘Beat be tiv \ad-tin.

Detailed Route Information, Start to Finish:

- Spacing Intervals to be maintained between units of suck parade or assembly: {if | fe
None

Area/Width of Street, Sidewath, or Public Area to be used by event: N )A
Expected Number of Participants and/or vehicles, animals, etc.: 56 nar \D

Number of expected Spectators: NO NIVEL yan 5D er one hve

Assembly Point 1h time of Participants:

City Holl Pavey —Tiwe TED wf Vieit Ovfud gop
Description of any type of recording equipment, signs, banners, attention getting
devices to be used for the e

Pigeaile. avurev’ ‘iv pam oy)

Special Detail Instructions:

“odie uo sam

Appltibant te . Time

 

Permit Approved By:

 

 

Chief of Police Date Time

Copies To:

___ Mayer
__City Attorney
___ hire Chief
___City Engineer
___ Other

Attacinents:
